IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


T.P.B.,                                    : No. 122 MM 2018
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA STATE POLICE,                 :
MEGAN'S LAW SECTION,                       :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2018, the Application for King’s Bench Relief

is DENIED.